Case 8:18-cv-00546-JLS-KES Document 23 Filed 11/07/18 Page 1 of 2 Page ID #:113



  1
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11                         UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
 12
 13
      MATTHEW GREGORY                                 Case No. 8:18-cv-00546-JLS-KESx
 14   MCLAUGHLIN,
                                                     ORDER GRANTING
 15                                       Plaintiff, DEFENDANTS’ MOTION TO
                                                     DISMISS (Doc. 15)
 16                 v.
 17   KAMALA HARRIS, et al.,
 18                                   Defendants.
 19
 20
 21
 22         Before the Court is Defendants the State of California and the Supreme Court
 23   of California’s Motion to Dismiss. (Doc. 15.) 1 Plaintiff did not file an opposition.
 24   “The failure to file any required document . . . may be deemed consent to the
 25   granting or denial of the motion . . .” C.D. Cal. R. 7-12. Thus, the Court deems
 26   Plaintiff’s failure to respond as consent to granting the Motion.
 27          1
              The State of California filed a Motion to Dismiss on August 15, 2018 (Doc. 14), but on
      August 22, 2018 the State of California and the California Supreme Court filed an Amended
 28   Motion. (Doc. 15). Both Motions seek dismissal based on sovereign immunity.
Case 8:18-cv-00546-JLS-KES Document 23 Filed 11/07/18 Page 2 of 2 Page ID #:114



  1        Accordingly, the Court GRANTS the Motion to Dismiss and VACATES the
  2   hearing set for November 9, 2018, at 10:30 a.m.
  3
  4   IT IS SO ORDERED.
  5
  6
  7    Date: November 07, 2018
  8
                                             HON. JOSEPHINE L. STATON
  9                                        UNITED STATES DISTRICT JUDGE
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
